In this case the appellant has not observed the rules of court in the preparation of his brief. The brief contains five assignments of error, but there is not a single statement following any one of the propositions submitted under the several assignments. This court must insist upon a compliance with the rules of court by parties and their counsel, in the preparation of appeals for submission.
Rule 45 provides, that "When one party has fully complied with the rules, and has filed a satisfactory brief that will enable the court to decide the case, and the other party is in default, and has not filed a satisfactory brief in accordance with the rules, the court may, in its discretion, disregard the latter party's brief, as if not filed in the case, and act upon that alone which has been properly filed in accordance with the rules."
In the exercise of the discretion given them under this rule, the court has disregarded the appellant's brief, and considered the case as it is presented in the brief of the appellee, and a majority of the court are of the opinion that the judgment of the court below should be affirmed, and it is so ordered.
Affirmed. *Page 103